DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephan R. Funk, Reg. No. 57,751, on 2/18/2022.

The application has been amended as follows: 
In the claims:

Claim 1 (Currently Amended):  An imaging device for a ship including a plurality of imaging cameras mounted on the ship that capture peripheral images of the ship and combines the peripheral images captured by the plurality of imaging cameras to create a composite image, the imaging device comprising:
a first auxiliary camera adjacent to a front imaging camera of the plurality of imaging cameras in a longitudinal direction, the front imaging camera being located at a front of the ship, the front imaging camera and the first auxiliary camera are wide-angle cameras each including a wide-angle lens, wherein positioning the front imaging camera and the first auxiliary camera in the longitudinal direction creates an overlapping field of view of the wide-angle lens of the front imaging camera and the first auxiliary camera for distance calculation; 
a second auxiliary camera adjacent to a back imaging camera of the plurality of imaging cameras in the longitudinal direction, the back imaging camera being located at a back of the ship, the back imaging camera and the second auxiliary camera are wide-angle cameras each including a wide-angle lens, wherein positioning the back imaging camera and the second auxiliary camera in the longitudinal direction creates an overlapping field of view of the wide-angle lens of the back imaging camera and the second auxiliary camera for distance calculation; and
a distance calculator to measure a first distance between the front of the ship and a first subject in a lateral direction using the front imaging camera and the first auxiliary camera, and measure a second distance between the back of the ship and a second subject in the lateral direction using the back imaging camera and the second auxiliary camera; wherein
the front imaging camera and the first auxiliary camera are attached to a first structural body at the front of the ship with the front imaging camera closer to the first auxiliary camera than to a deck of the ship in a height direction such that the front imaging camera creates the composite image that reduces a difference between a view obtained from the composite image and the first measured distance; 
the back imaging camera and the second auxiliary camera are attached to a second structural body, different from the first structural body, at the back of the ship with the back imaging camera closer to the second auxiliary camera than to the deck of the ship in the height direction such that the back imaging camera creates the composite image that reduces a difference between the view obtained from the composite image and the second measured distance



Claim 2 (Original): The imaging device of claim 1, further comprising: a display that displays the composite image and a measurement result obtained by the distance calculator.  

Claim 3 (Cancelled).  

Claim 4 (Previously Presented): The imaging device of claim 1, wherein 
the first auxiliary camera is located behind the front imaging camera; and 
the second auxiliary camera is located in front of the back imaging camera.  

Claim 5 (Cancelled).  

Claim 6 (Original): A ship comprising: the imaging device of claim 1.	

Claims 7-12 (Cancelled).  
  
Claim 13 (Currently Amended): An imaging device for a ship including a plurality of imaging cameras mounted on the ship that capture peripheral images of the ship and combines the peripheral images captured by the plurality of imaging cameras to create a composite image, the imaging device comprising: 
a first auxiliary camera adjacent to a front imaging camera of the plurality of imaging cameras in a longitudinal direction, the front imaging camera being located at a front of the ship, the front imaging camera and the first auxiliary camera are wide-angle cameras each including a wide-angle lens, wherein positioning the front imaging camera and the first auxiliary camera in the longitudinal direction creates an overlapping field of view of the wide-angle lens of the front imaging camera and the first auxiliary camera for distance calculation; 
a second auxiliary camera adjacent to a back imaging camera of the plurality of imaging cameras in the longitudinal direction, the back imaging camera being located at a back of the ship, the back imaging camera and the second auxiliary camera are wide-angle cameras each including a wide-angle lens, wherein positioning the back imaging camera and the second auxiliary camera in the longitudinal direction creates an overlapping field of view of the wide-angle lens of the back imaging camera and the second auxiliary camera for distance calculation; and 
a distance calculator to measure a first distance between the front of the ship and a first subject in a lateral direction using the front imaging camera and the first auxiliary camera, and measure a second distance between the back of the ship and a second subject in the lateral direction using the back imaging camera and the second auxiliary camera; wherein 
the front imaging camera and the first auxiliary camera are attached to a first structural body at the front of the ship with the front imaging camera closer to the first auxiliary camera than to a deck of the ship in a height direction such that the front imaging camera creates the composite image that reduces a difference between a view obtained from the composite image and the first measured distance; 
the back imaging camera and the second auxiliary camera are attached to a second structural body, different from the first structural body, at the back of the ship with the back imaging camera closer to the second auxiliary camera than to the deck of the ship in the height direction such that the back imaging camera creates the composite image that reduces a difference between the view obtained from the composite image and the second measured distance; 

the front imaging camera has a first optical axis extending along the longitudinal direction and directed toward a bow of the ship and away from the first auxiliary camera; and 
the back imaging camera has a second optical axis extending along the longitudinal direction and directed toward a stern of the ship and away from the second auxiliary camera.  

Claim 14 (Previously Presented): The imaging device of claim 1, further comprising:
a display that displays the composite image; wherein 
the display displays a bird's eye image as the composite image by combining a ship image displaying the ship, the first subject, and the second subject into one image.


Allowable Subject Matter
Claims 1, 2, 4, 6, 13 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
February 19, 2022